          Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 1 of 36



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 VICKI RONGEY WILLARD, Individually and                 Case No.
 on Behalf of All Others Similarly Situated,

                                  Plaintiff,            CLASS ACTION COMPLAINT

         v.

 UP FINTECH HOLDING LIMITED,                            JURY TRIAL DEMANDED
 TIANHUA WU, JOHN FEI ZENG,
 YONGGANG LIU, LEI FANG,
 DAVID ERIC FRIEDLAND, and
 VINCENT CHUN HUNG CHEUNG.

                                   Defendants.




       Plaintiff Vicki Rongey Willard (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings,

wire and press releases published by and regarding UP Fintech Holding Limited (“Fintech” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.




                                                  1
            Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 2 of 36



                                 NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all

persons and entities other than Defendants that purchased or otherwise acquired: (a) Fintech

American Depository Shares (“ADSs”) pursuant and/or traceable to the Company’s initial public

offering conducted on or about March 20, 2019 (the “IPO” or “Offering”); or (b) Fintech

securities between March 20, 2019 and May 16, 2019, both dates inclusive (the “Class Period”).

Plaintiff pursues claims against the Defendants under the Securities Act of 1933 (the “Securities

Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.       Fintech was founded in 2014 and is based in Beijing, China. The Company

provides online brokerage services focusing on Chinese investors and has developed a purported

brokerage platform that can be accessed through its app and website. The Company offers

brokerage and value-added services, including trade order placement and execution, margin

financing, account management, investor education, community discussion, and customer

support.

       3.       On February 22, 2019, Fintech filed a registration statement on Form F-1 with the

SEC in connection with the IPO (Registration No. 333-229808), which, after several

amendments, was declared effective by the SEC on March 19, 2019 (the “Registration

Statement”).    The Registration Statement was filed with respect to the underlying Class A

ordinary shares represented by the ADSs to be sold in the IPO.

       4.       On March 20, 2019, Fintech filed a prospectus for the IPO on Form 424B4 (the

“Prospectus”), which incorporated and formed part of the Registration Statement (collectively,

the “Offering Documents”). That same day, Fintech announced the pricing of its IPO of 13

million ADSs, each representing fifteen Class A ordinary shares of the Company, at $8.00 per




                                                2
            Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 3 of 36



ADS. The ADSs began trading the same day on the Nasdaq Global Select Market (“NASDAQ”)

under the symbol “TIGR.” Fintech raised $104 million in proceeds from the IPO.

       5.       The Offering Documents were negligently prepared and, as a result, contained

untrue statements of material fact or omitted to state other facts necessary to make the statements

made not misleading and were not prepared in accordance with the rules and regulations

governing their preparation.    Additionally, throughout the Class Period, Defendants made

materially false and misleading statements regarding the Company’s business, operational and

compliance policies. Specifically, in the Offering Documents and during the Class Period,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Fintech

was experiencing a material decrease in commissions because of a negative trend related to risk-

averse investors in the market; (ii) Fintech was unable to absorb costs associated with the rapid

growth of its business and its status as a publicly listed company on a U.S. exchange; (iii)

Fintech was incurring significant additional expenses related to, inter alia, employee headcount

and employee compensation and benefits; (iv) all of the foregoing had led to Fintech

significantly increasing operating costs and expenses; and (v) as a result, the Offering

Documents were materially false and/or misleading and failed to state information required to be

stated therein, and the Company’s Class Period statements were likewise materially false and/or

misleading.

       6.       On May 17, 2019, during pre-market hours, Fintech issued a press release

announcing its unaudited first quarter 2019 financial results—the Company’s first quarterly

earnings announcement following the IPO (the “1Q19 Press Release”). In that press release,

Fintech disclosed a 4.1% decrease in commissions, noting that “[i]nvestors were relatively risk

averse at beginning of this year which leads to moderated trading activities and a slight decrease




                                                3
            Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 4 of 36



in trading commission.” The 1Q19 Press Release also disclosed, among other issues, that

Fintech’s operating costs and expenses and net loss attributable to the Company had begun to

skyrocket as a result of increases in expenses related to employee headcount, employee

compensation and benefits, and office space and leasehold improvements, as well as rapid

customer growth, expanded market data usage for its customers, and additional professional

expenses as a listed company.

       7.       Specifically, with respect to Fintech’s drastically increasing operating costs and

expenses and net loss attributable to the Company, the 1Q19 Press Release disclosed that total

operating costs and expenses for the first quarter of 2019 increased by 36.4% to $14.0 million

from $10.3 million in the first quarter of 2018, and that employee compensation and benefits

increased by 60.8% from $4.9 million in the first quarter of 2018 to $7.8 million in the first

quarter of 2019.

       8.       On this news, Fintech’s ADS price fell $1.21 per share, or 17.34%, to close at

$5.77 per share on May 17, 2019.

       9.       As of the time this complaint was filed, Fintech ADSs continued to trade below

the IPO price, damaging investors.

       10.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Fintech’ securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       11.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act




                                                4
          Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 5 of 36



(15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

§ 240.10b-5).

       12.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the

Exchange Act (15 U.S.C. § 78aa).

       13.      Venue is proper in this Judicial District pursuant to Section 28 U.S.C. § 1391(b)

and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)).            Fintech ADSs trade on the

NASDAQ, located within this Judicial District.

       14.      In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                           PARTIES

       15.      Plaintiff, as set forth in the attached Certification, purchased Fintech ADSs

pursuant and/or traceable to the Offering Documents issued in connection with the Company’s

IPO, and/or purchased or otherwise acquired Fintech securities at artificially inflated prices

during the Class Period, and suffered damages as a result of the federal securities law violations

and false and/or misleading statements and/or material omissions alleged herein.

       16.      Defendant Fintech is organized under the laws of the Cayman Islands with

principal executive offices located at 18/F, Grandyvic Building, No. 16 Taiyanggong Middle

Road, Chaoyang District, Beijing, 100028, People’s Republic of China. Fintech ADSs trade in

an efficient marker on the NASDAQ under the ticker symbol “TIGR.”




                                                 5
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 6 of 36



       17.      Defendant Tianhua Wu (“T. Wu”) has served as Fintech’s Chief Executive

Officer and a Director at all relevant times. Wu signed or authorized the signing of the Offering

Documents filed with the SEC.

       18.      Defendant John Fei Zeng (“Zeng”) has served as Fintech’s Chief Financial

Officer at all relevant times. Zeng signed or authorized the signing of the Offering Documents

filed with the SEC.

       19.      Defendants T. Wu and Zeng are sometimes referred to herein collectively as the

“Exchange Act Individual Defendants.”

       20.      The Exchange Act Individual Defendants possessed the power and authority to

control the contents of Fintech’s SEC filings, press releases, and other market communications.

The Exchange Act Individual Defendants were provided with copies of Fintech’s SEC filings

and press releases alleged herein to be misleading prior to or shortly after their issuance and had

the ability and opportunity to prevent their issuance or to cause them to be corrected. Because of

their positions with Fintech, and their access to material information available to them but not to

the public, the Exchange Act Individual Defendants knew that the adverse facts specified herein

had not been disclosed to and were being concealed from the public, and that the positive

representations being made were then materially false and misleading. The Exchange Act

Individual Defendants are liable for the false statements and omissions pleaded herein.

       21.      Fintech and the Exchange Act Individual Defendants are sometimes referred to

herein collectively as the “Exchange Act Defendants.”

       22.      Defendant Yonggang Liu (“Liu”) has served as Fintech’s Vice President of

Technology and a Director at all relevant times. Liu signed or authorized the signing of the

Offering Documents filed with the SEC.




                                                6
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 7 of 36



       23.      Defendant Lei Fang (“Fang”) has served as a Director of Fintech at all relevant

times. Fang signed or authorized the signing of the Offering Documents filed with the SEC.

       24.      Defendant David Eric Friedland (“Friedland”) has served as a Director of Fintech

at all relevant times. Friedland signed or authorized the signing of the Offering Documents filed

with the SEC.

       25.      Defendant Vincent Chun Hung Cheung (“Cheung”) has served as a Director of

Fintech at all relevant times.     Cheung signed or authorized the signing of the Offering

Documents filed with the SEC.

       26.      The Exchange Act Individual Defendants and Defendants Liu, Fang, Friedland,

and Cheung are sometimes referred to herein collectively as the “Securities Act Individual

Defendants.”

       27.      As directors, executive officers and/or major shareholders of the Company, the

Securities Act Individual Defendants participated in the solicitation and sale of Fintech ADSs in

the IPO for their own benefit and the benefit of Fintech.         The Securities Act Individual

Defendants were key members of the IPO working group and executives of Fintech who pitched

investors to purchase the shares sold in the IPO, including in IPO road shows.

       28.      The Exchange Act Defendants and the Securities Act Individual Defendants are

sometimes collectively, in whole or in part, referred to herein as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                          Background

       29.      Fintech was founded in 2014 and is based in Beijing, China. The Company

provides online brokerage services focusing on Chinese investors and has developed a purported

brokerage platform that can be accessed through its app and website. The Company offers




                                                7
           Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 8 of 36



brokerage and value-added services, including trade order placement and execution, margin

financing, account management, investor education, community discussion, and customer

support.

       30.     On February 22, 2019, Fintech filed a registration statement on Form F-1with the

SEC in connection with the IPO (Registration No. 333-229808), which, after several

amendments, was declared effective by the SEC on March 19, 2019. The Registration Statement

was filed with respect to the underlying Class A ordinary shares represented by the ADSs to be

sold in the IPO.

       31.         On March 20, 2019, Fintech filed a prospectus for the IPO on Form 424B4,

which incorporated and formed part of the Registration Statement. That same day, Fintech

announced the pricing of its IPO of 13 million ADSs, each representing fifteen Class A ordinary

shares of the Company, at $8.00 per ADS. The ADSs began trading the same day on the

NASDAQ under the symbol “TIGR.” Fintech raised $104 million in proceeds from the IPO.

       Materially False and Misleading Statements Issued in the Offering Documents

       32.         For Fintech’s fiscal year ended December 31, 2018, the Offering Documents

reported a net loss attributable to ordinary Fintech shareholders of $43.21 million, or $0.09 per

diluted share, on total revenues of $33.56 million, compared to a net loss attributable to ordinary

Fintech shareholders of $7.51 million, or $0.02 per diluted share, on total revenues of $16.95

million for the fiscal year ended December 31, 2017, and a net loss attributable to ordinary

Fintech shareholders of $10.76 million, or $0.02 per diluted share, on total revenues of $5.48

million for the fiscal year ended December 31, 2016. Additionally, for 2018, the Prospectus

reported revenues from commissions in the amount of $26.04 million, as compared to $15.06

million in 2017, and $5.28 million in 2016.




                                                8
          Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 9 of 36



       33.      The Prospectus attributed Fintech’s purported leading position as an online

broker that focused on global Chinese investors to its, inter alia, innovative products and

services. Moreover, the Prospectus asserted the Company’s innovative products enabled the

Company to experience increasingly heavy investor trading volume and, consequently,

commissions, which the Prospectus noted was a primary driver of the Company’s revenues.

Specifically, the Prospectus stated, in relevant part:

       We are a leading online brokerage firm focusing on global Chinese investors. We
       are the largest online broker focusing on global Chinese investors in terms of
       U.S. securities trading volume, with a market share of approximately 58.4% in
       2017, according to the iResearch Report. Our proprietary trading platform enables
       investors to trade in equities and other financial instruments on multiple
       exchanges around the world. Our continuous focus on offering innovative
       products and services and a superior user experience has enabled us to become
       one of the most utilized and well-recognized online trading platforms for Chinese
       investors around the world. We have achieved RMB1.0 trillion cumulative trading
       volume on our platform within three years since the launch of our Tiger Trade
       APP, which represents the shortest timeframe among all online brokers focusing
       on global Chinese investors, according to the iResearch Report.

                                                ***

       We generate revenues primarily by charging our customers commission fees for
       trading of securities as well as earning interest income or financing service fees
       arising from or related to margin financing provided by ourselves or third parties
       to our customers for trading activities. Our total revenues were $5.5 million,
       $16.9 million and $33.6 million in 2016, 2017 and 2018, respectively.

       34.      In its “Recent Developments” section, the Prospectus touted that Fintech had

“generated $2.9 million of revenues for the month ended January 31, 2019, including

$2.2 million in commissions,” while simultaneously downplaying the effect of a slow investment

environment on the Company’s business at the beginning of the year. For example, in the same

section, the Prospectus merely noted that the Company’s “performance in January 2019 was

partially affected by the generally quieter investment environment during the Chinese New Year




                                                  9
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 10 of 36



season, given the fact that the vast majority of [the Company’s] client base are Chinese investors

around the world” (emphasis added).

       35.     The Prospectus further downplayed the effects of a risk-averse investor market at

the beginning of the year in its “Factors Affecting Our Results of Operations” section of the

Management’s Discussion and Analysis of Financial Condition and Results of Operations

(“MD&A”).      Specifically, the Prospectus highlighted the importance of commissions on

Fintech’s profitability, simultaneously touted the Company’s “large and highly engaged

customer base,” and detailed a pattern of rapid revenue growth that purportedly resulted from

increased customer accounts and engagement, stating, in relevant part:

       Our commissions largely depend on the number of customers on our trading
       platform and our customers’ trading volume, which is the aggregate notional
       value of their transactions. The number of customers on our trading platform
       depends on the usability and popularity of our trading platform as well as the
       industry outlook of the online brokerage business. Our customers’ trading volume
       is directly influenced by the demand for trading by individual investors, which is
       affected by the general social and economic conditions, as well as individual
       investors’ preference for the choice of investment products. In addition,
       customers’ trading activities are influenced by the trading price volatility of the
       relevant products.

       Additionally, we have a large and highly engaged customer base, which drives
       our revenue growth. Our ability to continue to effectively maintain and expand
       our customer base will affect the growth of our business and our revenues going
       forward. Our total customer accounts increased from 78,946 as of December 31,
       2016 to 204,965 as of December 31, 2017 and further increased to 502,352 as of
       December 31, 2018. The significant increase in total customer accounts led to
       the rapid growth in our revenues, which increased by 209.5% from $5.5 million
       in 2016 to $16.9 million in 2017, and further increased by 98.0% to $33.6
       million in 2018. Furthermore, the level of customer engagement affects our
       commissions, interest income and financing service fees. Trading volume
       increased from $16.3 billion in 2016 to $63.3 billion in 2017 and further
       increased to $119.2 billion in 2018. Our ability to expand our customer base,
       including expansion into new markets including the United States, Australia,
       Hong Kong, Singapore and India, as well as maintain and enhance customer
       engagement, depends on, among other things, our ability to continuously provide
       comprehensive and user-friendly online trading experience.




                                               10
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 11 of 36



(Emphases added.)

       36.     In the “Key Components of Results of Operations” section of the MD&A, the

Prospectus stated the following with respect to commissions as part of Fintech’s revenues:

       Commissions

       We earn commissions from the brokerage services we deliver for customers’ fully
       disclosed accounts and consolidated accounts . . . . In 2016 and 2017,
       respectively, all and substantially all of commissions were generated from fully
       disclosed accounts on our platform. We charge commission fees based on the
       amount of transaction volume, or the number of shares, lots or contracts in each
       order, which generally vary in accordance with the type of products or services,
       timing of account activation, eligibility for discounts and other factors. In 2016,
       2017 and 2018, the average rate of commissions over trading volume was
       0.0323%, 0.0238% and 0.0272%, respectively, which is the ratio of the total
       commissions to the total trading volume in the same period. The gradual
       decrease in the average commission rates was primarily driven by the industry-
       wide decrease in commission rates.

       Pursuant to the agreement with our primary clearing agent, Interactive Brokers,
       we receive a portion of commission fees paid by our customers every time
       Interactive Brokers executes and clears a trade order. For consolidated accounts,
       we receive commissions from customers and pay the execution and clearing fees
       to our clearing agents. For fully disclosed accounts, every time Interactive
       Brokers executes and clears a trade, it collects the commissions, deducts a certain
       portion as execution and clearing fees and returns the rest of the commissions to
       us.

(Emphasis added.) Here again, the Prospectus failed to disclose the material negative effects of a

risk-averse investor market at the beginning of the year.        Instead, the Prospectus merely

disclosed a “gradual decrease” in commissions over three years resulting from a vaguely-

described “industry-wide decrease in commission rates.”

       37.     Further, in the MD&A’s section comparing the year ended December 31, 2018,

with the year ended December 31, 2017, the Prospectus boasted that “[t]otal revenues increased

by 98.0% from $16.9 million in 2017 to $33.6 million in 2018,” specifically noting that “[t]his

increase was driven by significant increases in both commissions and financing service fees, as




                                               11
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 12 of 36



well as the increase in other revenues” (emphases added).             This section also noted that

“[c]ommissions increased by 72.9% from $15.1 million in 2017 to $26.0 million in 2018,

primarily due to a significant increase in the total trading volume on our platform which was

primarily driven by the increase in the number of customers making trades”; that “[t]he total

trading volume increased by 88.4% from $63.3 billion in 2017 to $119.2 billion in 2018”; and

that “[t]he number of total customer accounts significantly increased by 145.1% from 204,965 as

of December 31, 2017 to 502,352 as of December 31, 2018.” The foregoing statements signaled

to investors the speed at which Fintech’s business was growing as a result of increased

commissions and increased customer activity, while failing to note the recent effects of a

negative trend related to risk-averse investors in the market at the year’s start.

       38.      With respect to quarterly trends, the Prospectus’s MD&A boasted that Fintech

“ha[s] experienced continuous growth in revenues for the eight quarters from January 1, 2017 to

December 31, 2018.” This section also touted that, “[d]riven by the continued increases in the

number of customers making trades, trading volume and margin financing balance, our revenues

from both trading commissions and financing service fees increased substantially during these

periods,” but that “[r]evenues from brokerage commissions slightly decreased in the second

quarter of 2018 due to the slight decrease of our trading volume as a result of market volatility.”

This section of the MD&A disclosed the fact that Fintech’s “results of operations are subject to

fluctuation and changes in market conditions,” including “influences from market factors such as

market liquidity, interest rate and investor sentiment,” but nonetheless downplayed this risk by

noting in the same discussion that “[t]he impact of fluctuation and changes of market conditions,

however, was not apparent historically due to the rapid growth of our business historically.”




                                                  12
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 13 of 36



       39.      With respect to possible slowdowns in securities trading, the Prospectus’s “Risk

Factors” section stated, in relevant part:

       Our business may be harmed by global events beyond our control, including
       overall slowdowns in securities trading. Our revenues and profitability depend
       on trading volume and are prone to significant and unpredictable fluctuations.

       Like other brokerage and financial services firms, our business and profitability
       are directly affected by elements that are beyond our control, such as economic
       and political conditions, broad trends in business and finance, changes in volume
       of securities transactions, changes in the markets in which such transactions occur
       and changes in how such transactions are processed. A weakness in equity
       markets, such as a slowdown causing reduction in trading volume in the United
       States and Hong Kong stocks and other financial instruments, has historically
       resulted in reduced transaction revenues and would have a material adverse effect
       on our business, financial condition and results of operations.

       Our revenues depend substantially on our customers’ trading volume, which is
       influenced by the general trading activities in the securities trading market.
       Securities trading faces competition from other investment products, such as
       wealth management products and peer-to-peer lending. These alternative
       investment products may divert investors from or reduce their activity levels in
       securities trading, which may adversely affect our trading volume, revenues and
       business.

       In addition, general trading activities in our industry are also directly affected by
       factors such as economic and political conditions, macro trends in business and
       finance, investors’ interest level in securities trading and legislative and
       regulatory changes. Any of these factors or other factors may reduce the trading
       activity level in securities trading industry and adversely affect our business and
       results of operations and cash flows. Events in global financial markets in recent
       years resulted in substantial market volatility and increased customer trading
       volume. However, any sustained downturn in general economic conditions or
       global equity markets could result in reduced customer trading volume and
       revenues. Severe market fluctuations or weak economic conditions could reduce
       our trading volume and revenues and have a material adverse effect on our
       profitability. As a result, period to period comparisons of our revenues and
       operating results may not be meaningful, and future revenues and profitability
       may be subject to significant fluctuations or declines.

(Emphasis in original.) Plainly, this risk warning was a generic “catch-all” provision that was

not tailored to Fintech’s actual known risks with respect to the risk-averse investor market the

Company was facing at the beginning of the year. This type of risk warning was particularly


                                                13
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 14 of 36



ineffective given the bright picture of investment activity that Defendants painted for investors

throughout the Prospectus, as detailed in ¶¶ 32-38 above.

       40.      The Prospectus also touted Fintech’s substantial growth, stating, in relevant part:

       We have achieved substantial growth since the launch of our trading platform in
       August 2015, as illustrated by the charts below.




       41.      Despite Fintech eventually revealing in the 1Q19 Press Release that too many

expenditures related to the Company’s growth had actually inhibited Fintech’s profitability, the

“Our Strengths” section of the Prospectus Summary boasted that Fintech had, among other

benefits, “[t]he platform of choice for trading U.S. securities online among global Chinese

investors with the fastest growth” and a “[h]igh caliber customer base with great growth

potential, engagement and stickiness” (emphases added).

       42.      With respect to the risk that Fintech might fail to effectively manage its rapid

growth, the Prospectus’s “Risk Factors” section stated, in relevant part:


                                                14
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 15 of 36



        We may be unable to effectively manage our rapid growth.

        The rapid growth of our business during our limited operation history has placed
        significant demands on our management and other resources. As we grow, we
        may also need to enhance the reliability and scalability of our proprietary
        technology, network infrastructure and other aspects of our IT systems. We may
        need to hire additional professionals in such areas as sales and marketing,
        customer support and risk management as well as other personnel to serve the
        enlarged customer base. Implementation of new business arrangements,
        expansion of technology infrastructure and increase in the number of employees
        may further increase our operational complexity and impose higher standards on
        every aspect of our operations. Our management team may fail to effectively cope
        with the increased operational complexity, and we may fail to integrate new
        resources into our existing operation system. Therefore, we may not be able to
        maintain current growth rate or manage our growth effectively.

Plainly, this risk warning, too, was a generic “catch-all” provision that was not tailored to

Fintech’s actual known risks with respect to its rapid growth. While noting a multitude of issues

that “may” occur in the future, the Prospectus completely failed to account for expenses Fintech

had already incurred,1 which would cause the Company’s operating costs and expenses and net

loss attributable to the Company to skyrocket by the first fiscal quarter of the same year the

Company conducted the IPO.

        43.     The Prospectus further downplayed the risk of increased costs attributed to

increased growth by representing that Fintech would use the proceeds from the IPO (which, as

discussed above, totaled $104 million) to invest back in the Company’s business and operations,

stating, in relevant part:



1
  As already discussed, Fintech conducted the IPO at the end of March 2019, and therefore was
contemporaneously aware of expenses the Company had or was already incurring as reported in
the 1Q19 Press Release, which announced the Company’s unaudited financial results for the first
quarter ended March 31, 2019. As discussed below in this Complaint’s “The Truth Begins to
Emerge” section, heavy expenses were revealed to investors in the 1Q19 Press Release,
disclosing, among other expenses, increases in expenses related to employee headcount,
employee compensation and benefits, and office space and leasehold improvements, as well as
rapid customer growth, expanded market data usage for its customers, and additional
professional expenses as a listed company.

                                               15
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 16 of 36



       The primary purposes of this offering are [among others] to . . . retain talented
       employees by providing them with equity incentives, and obtain additional
       capital. We plan to use the net proceeds of this offering and the Concurrent
       Private Placement, as follows:

             •   approximately 40% for general corporate purposes, which may include
                 investment in product and technology research and development, sales and
                 marketing activities, technology infrastructure, capital expenditures, and
                 other general and administrative matters;

             •   approximately 15% to set up entities and apply for operating licenses in
                 multiple jurisdictions to expand our customer base and better serve them
                 with global investment products;

             •   approximately 15% to satisfy the increased capital adequacy requirements
                 pursuant to the New Zealand Stock Exchange or regulators in other
                 jurisdictions; and

             •   approximately 30% for the acquisition of, or investment in, technologies,
                 solutions or businesses that complement our business, although we have
                 no present commitments or agreements to enter into any acquisitions or
                 investments.

       44.       Additionally, the Prospectus assured investors that “[t]he amounts and timing of

any expenditures will vary depending on the amount of cash generated by our operations, and the

rate of growth, if any, of our business,” and that Fintech’s “management will have significant

flexibility in applying the net proceeds of the offering and the Concurrent Private Placement.”

The Prospectus also represented that “[i]f an unforeseen event occurs or business conditions

change, [Defendants] may use the proceeds of this offering and the Concurrent Private

Placement differently than as described in this prospectus.”

       45.       Also, in the section of the Prospectus’s MD&A entitled “Our ability to operate in

a cost-effective manner,” the Prospectus assured investors that, “[d]espite . . . increases in

operating cost and expenses, the marginal costs for the business expansion have been

decreasing and the growth of [the Company’s] revenues has greatly outpaced the increase in

operating cost and expenses” (emphasis added), thereby assuring investors that the Company


                                                 16
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 17 of 36



could absorb costs and expenses associated with its expanding business.        Specifically, this

discussion in the Prospectus read, in relevant part:

       Our ability to control costs and expenses relating to our operations affects our
       profitability. With the expansion of our business, we expect our operating cost
       and expenses to continue to increase, including employee compensation and
       benefits, marketing and branding and other costs and expenses. The salary level in
       the fintech industry in and outside China has generally increased in recent years,
       and we offer competitive wages and other benefits to recruit and retain quality
       professionals. Employee compensation and benefits increased from $8.4 million
       in 2016 to $12.0 million in 2017, and further increased to $55.7 million in 2018.
       In addition, we utilize various marketing tools, including branding on online
       channels, collaborating with business partners, hosting branding events and
       circulating branding materials, to attract new customers, retain our existing
       customers and increase our revenues. Our marketing and branding expenses were
       $3.5 million, $6.3 million and $10.5 million in 2016, 2017 and 2018, respectively,
       accounting for 63.4%, 37.1% and 31.4%, respectively, of our total revenues for
       the same periods. Despite the increases in operating cost and expenses, the
       marginal costs for the business expansion have been decreasing and the growth
       of our revenues has greatly outpaced the increase in operating cost and
       expenses.

(Emphasis added.)

       46.      Additionally, the Prospectus assured investors that Fintech was “an ‘emerging

growth company’ under applicable U.S. federal securities laws” and, thus, was “eligible for

reduced public company reporting requirements,” which would presumably reduce its costs and

expenses related to those requirements. Notwithstanding the foregoing, the Prospectus’s “Risk

Factors” section stated the following with respect to Fintech’s increased costs as a result of

becoming a public company:

       We will incur increased costs as a result of being a public company, particularly
       after we cease to qualify as an “emerging growth company.”

       Upon completion of this offering, we will become a public company and expect to
       incur significant legal, accounting and other expenses that we did not incur as a
       private company. The Sarbanes-Oxley Act, as well as rules subsequently
       implemented by the SEC and Nasdaq, imposes various requirements on the
       corporate governance practices of public companies. We expect these rules and
       regulations to increase our legal and financial compliance costs and to make some


                                                 17
             Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 18 of 36



           corporate activities more time-consuming and costly. After we are no longer an
           “emerging growth company,” we expect to incur significant expenses and devote
           substantial management effort toward ensuring compliance with the requirements
           of Section 404 of the Sarbanes-Oxley Act and the other rules and regulations of
           the SEC. For example, as a result of becoming a public company, we will need to
           increase the number of independent directors and adopt policies regarding internal
           controls and disclosure controls and procedures. We also expect that operating as
           a public company will make it more difficult and more expensive for us to obtain
           director and officer liability insurances, and we may be required to accept reduced
           policy limits and coverages or incur substantially higher costs to obtain the same
           or similar coverage. In addition, we will incur additional costs associated with our
           public company reporting requirements. It may also be more difficult for us to
           find qualified persons to serve on our board of directors or as executive officers.
           We are currently evaluating and monitoring developments with respect to these
           rules and regulations, and we cannot predict or estimate with any degree of
           certainty the amount of additional costs we may incur or the timing of such costs.

Plainly, this was yet another risk warning that constituted another generic “catch-all” provision

that was not tailored to Fintech’s actual known risks related to becoming a public company. This

is especially true in light of the fact that the Prospectus attributed most of this risk to when

Fintech eventually loses its “emerging growth company” status—a status which existed at the

time the Prospectus was filed on March 20, 2019, and presumably still existed by the end of the

Class Period.2

           47.       The statements referenced in ¶¶ 32-46 were materially false and misleading

because the Offering Documents were negligently prepared and, as a result, contained untrue

statements of material fact or omitted to state other facts necessary to make the statements made

not misleading and were not prepared in accordance with the rules and regulations governing


2
    According to the Prospectus:

           [Fintech] will remain an emerging growth company until the earliest of (a) the last day of the
           fiscal year during which we have total annual gross revenues of at least US$1.07 billion; (b) the
           last day of our fiscal year following the fifth anniversary of the completion of this offering; (c) the
           date on which we have, during the preceding three-year period, issued more than US$1.0 billion in
           non-convertible debt; or (d) the date on which we are deemed to be a “large accelerated filer”
           under the Securities Exchange Act of 1934, as amended, or the Exchange Act, which would occur
           if the market value of our ADSs that are held by non-affiliates exceeded US$700 million as of the
           last business day of our most recently completed second fiscal quarter.


                                                            18
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 19 of 36



their preparation. Specifically, the Offering Documents made false and/or misleading statements

and/or failed to disclose that: (i) before and/or at the time of the IPO, Fintech was experiencing a

material decrease in commissions because of a negative trend related to risk-averse investors in

the market; (ii) Fintech was unable to absorb costs associated with the rapid growth of its

business and its status as a publicly listed company on a U.S. exchange; (iii) all of the foregoing

had led to Fintech significantly increasing operating costs and expenses and net loss attributable

to the Company; and (iv) as a result, the Offering Documents were materially false and/or

misleading and failed to state information required to be stated therein.

        Materially False and Misleading Statements Issued During the Class Period

       48.      The Class Period begins on March 20, 2019, when Fintech securities began

publicly trading on the NASDAQ pursuant to the false or misleading statements or omissions

contained in the Offering Documents. Following the IPO, and prior to issuing the 1Q19 Press

Release, Fintech filed a total of one Report of Foreign Private Issuer on Form 6-K with the SEC,

which was filed on April 16, 2019, and included a press release from the Company, which was

appended as an exhibit (the “April 2019 Press Release”). This press release, far from correcting

inaccuracies in the Offering Documents, rather served to reinforce confidence in Fintech’s

financial reporting by announcing the appointment of Katherine Wei Wu (“K. Wu”) as Fintech’s

Global Chief Compliance Officer, a new position in the Company. This new appointment

signaled to investors that Fintech was committed to providing accurate compliance measures

now that Fintech was not only a publicly-traded company, but also subject to both U.S. and

Chinse regulations and financial reporting requirements. Specifically, the April 2019 Press

Release stated, in relevant part:




                                                19
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 20 of 36



       Fintech . . . today announced the appointment of Katherine Wei Wu as its Global
       Chief Compliance Officer, a new position in the Company. Ms. Wu will oversee
       the group’s corporate compliance function.

       Ms. Wu has 20 years’ experience in compliance including various compliance
       management positions in a number of leading international financial institutions
       such as Mitsubishi UFJ Securities (USA), RBS Securities Inc, Barclays Capital
       Inc, etc. Ms. Wu is an expert of financial market laws and regulations in the U.S.,
       Europe and Hong Kong. She holds a Juris Doctor (JD) degree from Fordham
       University School of Law and a Bachelor of Arts degree in economics from
       Mount Holyoke College.

       49.     The April 2019 Press Release also quoted Defendant T. Wu, who assured

investors that K. Wu’s “background as a senior compliance executive comes with a stellar

reputation,” and that Defendants were “confident that with her extensive industry experience, [K.

Wu] will help us uphold the highest professional standards and propel our company to the next

level of growth.”

       50.     In addition to the materially false and misleading statements made in the

Offering Documents, the Exchange Act Defendants made false and/or misleading statements, as

well as failed to disclose material adverse facts about the Company’s business, operational and

compliance policies in the April 2019 Press Release. Specifically, the Exchange Act Defendants

made false and/or misleading statements and/or failed to disclose that:         (i) Fintech was

experiencing a material decrease in commissions because of a negative trend related to risk-

averse investors in the market; (ii) Fintech was unable to absorb costs associated with the rapid

growth of its business and its status as a publicly listed company on a U.S. exchange; (iii)

Fintech was incurring significant additional expenses related to, inter alia, employee headcount

and employee compensation and benefits; (iv) all of the foregoing had led to Fintech grossly

increasing operating costs and expenses; and (v) as a result, the Company’s Class Period




                                               20
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 21 of 36



statements were materially false and/or misleading and failed to state information required to be

stated therein.

                                    The Truth Begins to Emerge

        51.       On May 17, 2019, during pre-market hours, Fintech issued a press release

announcing its unaudited first quarter 2019 financial results—the Company’s first quarterly

earnings announcement following the IPO. In that press release, Fintech disclosed a 4.1%

decrease in commissions, noting that “[i]nvestors were relatively risk averse at beginning of this

year which leads to moderated trading activities and a slight decrease in trading commission.”

The 1Q19 Press Release also disclosed, among other issues, that Fintech’s operating costs and

expenses and net loss attributable to the Company had begun to skyrocket as a result of increases

in expenses related to employee headcount, employee compensation and benefits, and office

space and leasehold improvements, as well as rapid customer growth, expanded market data

usage for its customers, and additional professional expenses as a listed company.

        52.       Specifically, with respect to Fintech’s drastically increasing operating costs and

expenses and net loss attributable to the Company, the 1Q19 Press Release stated, in relevant

part:

        OPERATING COSTS AND EXPENSES

        Total operating costs and expenses for the first quarter of 2019 increased by
        36.4% to $14.0 million from $10.3 million in the first quarter of 2018, primarily
        attributable to the increase in employee compensation and benefits.

        Employee compensation and benefits increased by 60.8% from $4.9 million in the
        first quarter of 2018 to $7.8 million in the first quarter of 2019. This increase was
        primarily because the number of employees has nearly doubled, a general increase
        in the compensation package offered to employees and a significant increase of
        share-based compensation expense. [. . . .]




                                                  21
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 22 of 36



       Occupancy, depreciation and amortization expenses increased by 14.5% from
       $0.5 million in the first quarter of 2018 to $0.6 million in the first quarter of 2019,
       due to an increase in office space and relevant leasehold improvements.

       Communication and market data expenses increased by 87.4% from $0.6 million
       in the first quarter of 2018 to $1.2 million in the first quarter of 2019. This
       increase was caused by rapid customer growth and expanded market data usage
       for our customers.

                                               ***

       General and administrative expenses increased by 39.2% from $1.6 million in the
       first quarter of 2018 to $2.2 million in the first quarter of 2019. This increase was
       primarily due to additional professional expenses as a listed company, an increase
       in office expenses as well as human resource management expenses caused by the
       significant increase in headcount.

       NET LOSS ATTRIBUTABLE TO UP FINTECH HOLDING LIMITED

       Net loss attributable to UP Fintech Holding Limited in the first quarter of 2019
       was $2.9 million, as compared to a net loss of $2.0 million in the first quarter of
       2018. Net loss per diluted ADS[] in the first quarter of 2019 was $0.06, as
       compared to net loss per diluted ADS of $0.07 in the first quarter of 2018.

       Non-GAAP net loss attributable to UP Fintech Holding Limited in the first
       quarter of 2019, which excluded share-based compensation, was $2.0 million, as
       compared to non-GAAP net loss attributable to UP Fintech Holding Limited $1.7
       million in the first quarter of 2018. Non-GAAP net loss per basic and diluted
       ADS in the first quarter of 2019 was $0.04, as compared to non-GAAP net loss
       per basic and diluted ADS $0.06 in the first quarter of 2018.

       53.    On this news, Fintech’s ADS price fell $1.21 per share, or 17.34%, to close at

$5.77 per share on May 17, 2019.

       54.    As of the time this complaint was filed, the price of Fintech ADSs continues to

trade below the IPO price, damaging investors.

       55.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Fintech’ securities, Plaintiff and other Class members have

suffered significant losses and damages.




                                                 22
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 23 of 36



                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        56.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than

Defendants that purchased or otherwise acquired: (a) Fintech ADSs in the IPO or purchased

Fintech ADSs thereafter in the stock market pursuant and/or traceable to the Company’s

Offering Documents issued in connection with the IPO; or (b) Fintech securities during the Class

Period; and were damaged thereby (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

        57.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Fintech securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Fintech or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        58.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        59.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

                                                  23
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 24 of 36



        60.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public in the Offering
                   Documents for the IPO, or during the Class Period, misrepresented material
                   facts about the business, operations and management of Fintech;

              •    whether the Securities Act Individual Defendants negligently prepared the
                   Offering Documents for the IPO and, as a result, the Offering Documents
                   contained untrue statements of material fact or omitted to state other facts
                   necessary to make the statements made not misleading, and were not prepared
                   in accordance with the rules and regulations governing their preparation;

              •    whether the Exchange Act Individual Defendants caused Fintech to issue false
                   and misleading financial statements during the Class Period;

              •    whether certain Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

              •    whether the prices of Fintech securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        61.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        62.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:


                                                   24
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 25 of 36



             •    Defendants made public misrepresentations or failed to disclose material facts
                  during the Class Period;

             •    the omissions and misrepresentations were material;

             •    Fintech securities are traded in an efficient market;

             •    the Company’s shares were liquid and traded with moderate to heavy volume
                  during the Class Period;

             •    the Company traded on the NASDAQ and was covered by multiple analysts;

             •    the misrepresentations and omissions alleged would tend to induce a reasonable
                  investor to misjudge the value of the Company’s securities; and

             •    Plaintiff and members of the Class purchased, acquired and/or sold Fintech
                  securities between the time the Defendants failed to disclose or misrepresented
                  material facts and the time the true facts were disclosed, without knowledge of
                  the omitted or misrepresented facts.

       63.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       64.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                             COUNT I

             (Violations of Section 11 of the Securities Act Against All Defendants)

       65.       Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       66.       This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

77k, on behalf of the Class, against Defendants.




                                                 25
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 26 of 36



       67.     The Offering Documents for the IPO were inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

       68.     Fintech is the registrant for the IPO. Defendants named herein were responsible

for the contents and dissemination of the Offering Documents.

       69.     As issuer of the shares, Fintech is strictly liable to Plaintiff and the Class for the

misstatements and omissions in the Offering Documents.

       70.     None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Offering

Documents were true and without omissions of any material facts and were not misleading.

       71.     By reasons of the conduct herein alleged, each Defendant violated, and/or

controlled a person who violated Section 11 of the Securities Act.

       72.     Plaintiff acquired Fintech shares pursuant and/or traceable to the Offering

Documents for the IPO.

       73.     Plaintiff and the Class have sustained damages. The value of Fintech ADSs has

declined substantially subsequent to and because of Defendants’ violations.

                                            COUNT II

    (Violations of Section 15 of the Securities Act Against the Securities Act Individual

                                           Defendants)

       74.     Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       75.     This Count is asserted against the Securities Act Individual Defendants and is

based upon Section 15 of the Securities Act, 15 U.S.C. § 77o.




                                                 26
            Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 27 of 36



         76.    The Securities Act Individual Defendants, by virtue of their offices, directorship,

and specific acts were, at the time of the wrongs alleged herein and as set forth herein,

controlling persons of Fintech within the meaning of Section 15 of the Securities Act. The

Securities Act Individual Defendants had the power and influence and exercised the same to

cause Fintech to engage in the acts described herein.

         77.    The Securities Act Individual Defendants’ positions made them privy to and

provided them with actual knowledge of the material facts concealed from Plaintiff and the

Class.

         78.    By virtue of the conduct alleged herein, the Securities Act Individual Defendants

are liable for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages

suffered.

                                           COUNT III

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder

                             Against the Exchange Act Defendants)

         79.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

         80.    This Count is asserted against the Exchange Act Defendants and is based upon

Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder

by the SEC.

         81.    During the Class Period, the Exchange Act Defendants engaged in a plan,

scheme, conspiracy and course of conduct, pursuant to which they knowingly or recklessly

engaged in acts, transactions, practices and courses of business which operated as a fraud and

deceit upon Plaintiff and the other members of the Class; made various untrue statements of

material facts and omitted to state material facts necessary in order to make the statements made,

                                                27
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 28 of 36



in light of the circumstances under which they were made, not misleading; and employed

devices, schemes and artifices to defraud in connection with the purchase and sale of securities.

Such scheme was intended to, and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

maintain the market price of Fintech securities; and (iii) cause Plaintiff and other members of the

Class to purchase or otherwise acquire Fintech securities and options at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, the Exchange Act

Defendants, and each of them, took the actions set forth herein.

       82.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Exchange Act Defendants participated directly or indirectly in the preparation and/or issuance of

the quarterly and annual reports, SEC filings, press releases and other statements and documents

described above, including statements made to securities analysts and the media that were

designed to influence the market for Fintech securities. Such reports, filings, releases and

statements were materially false and misleading in that they failed to disclose material adverse

information and misrepresented the truth about Fintech’s finances and business prospects.

       83.      By virtue of their positions at Fintech, the Exchange Act Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged

herein and intended thereby to deceive Plaintiff and the other members of the Class, or, in the

alternative, the Exchange Act Defendants acted with reckless disregard for the truth in that they

failed or refused to ascertain and disclose such facts as would reveal the materially false and

misleading nature of the statements made, although such facts were readily available to the

Exchange Act Defendants. Said acts and omissions of the Exchange Act Defendants were

committed willfully or with reckless disregard for the truth. In addition, each of the Exchange




                                                 28
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 29 of 36



Act Defendants knew or recklessly disregarded that material facts were being misrepresented or

omitted as described above.

       84.     Information showing that the Exchange Act Defendants acted knowingly or with

reckless disregard for the truth is peculiarly within the Exchange Act Defendants’ knowledge

and control. As the senior managers and/or directors of Fintech, the Exchange Act Individual

Defendants had knowledge of the details of Fintech’s internal affairs.

       85.     The Exchange Act Individual Defendants are liable both directly and indirectly

for the wrongs complained of herein. Because of their positions of control and authority, the

Exchange Act Individual Defendants were able to and did, directly or indirectly, control the

content of the statements of Fintech. As officers and/or directors of a publicly-held company,

the Exchange Act Individual Defendants had a duty to disseminate timely, accurate, and truthful

information with respect to Fintech’s businesses, operations, future financial condition and future

prospects. As a result of the dissemination of the aforementioned false and misleading reports,

releases and public statements, the market price of Fintech securities was artificially inflated

throughout the Class Period. In ignorance of the adverse facts concerning Fintech’s business and

financial condition which were concealed by the Exchange Act Defendants, Plaintiff and the

other members of the Class purchased or otherwise acquired Fintech securities at artificially

inflated prices and relied upon the price of the securities, the integrity of the market for the

securities and/or upon statements disseminated by the Exchange Act Defendants, and were

damaged thereby.

       86.     During the Class Period, Fintech securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Exchange Act Defendants made, issued or




                                                29
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 30 of 36



caused to be disseminated, or relying upon the integrity of the market, purchased or otherwise

acquired shares of Fintech securities at prices artificially inflated by the Exchange Act

Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class known the

truth, they would not have purchased or otherwise acquired said securities, or would not have

purchased or otherwise acquired them at the inflated prices that were paid. At the time of the

purchases and/or acquisitions by Plaintiff and the Class, the true value of Fintech securities was

substantially lower than the prices paid by Plaintiff and the other members of the Class. The

market price of Fintech securities declined sharply upon public disclosure of the facts alleged

herein to the injury of Plaintiff and Class members.

       87.     By reason of the conduct alleged herein, the Exchange Act Defendants knowingly

or recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder.

       88.     As a direct and proximate result of the Exchange Act Defendants’ wrongful

conduct, Plaintiff and the other members of the Class suffered damages in connection with their

respective purchases, acquisitions and sales of the Company’s securities during the Class Period,

upon the disclosure that the Company had been disseminating misrepresented financial

statements to the investing public.

                                            COUNT IV

   (Violations of Section 20(a) of the Exchange Act Against the Exchange Act Individual

                                            Defendants)

       89.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       90.     During the Class Period, the Exchange Act Individual Defendants participated in

the operation and management of Fintech, and conducted and participated, directly and

                                                 30
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 31 of 36



indirectly, in the conduct of Fintech’s business affairs. Because of their senior positions, they

knew the adverse non-public information about Fintech’s misstatement of income and expenses

and false financial statements.

        91.     As officers and/or directors of a publicly owned company, the Exchange Act

Individual Defendants had a duty to disseminate accurate and truthful information with respect to

Fintech’s financial condition and results of operations, and to correct promptly any public

statements issued by Fintech which had become materially false or misleading.

        92.     Because of their positions of control and authority as senior officers, the

Exchange Act Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Fintech disseminated in the marketplace during

the Class Period concerning Fintech’s results of operations. Throughout the Class Period, the

Exchange Act Individual Defendants exercised their power and authority to cause Fintech to

engage in the wrongful acts complained of herein. The Exchange Act Individual Defendants

therefore, were “controlling persons” of Fintech within the meaning of Section 20(a) of the

Exchange Act.      In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of Fintech securities.

        93.     Each of the Exchange Act Individual Defendants, therefore, acted as a controlling

person of Fintech. By reason of their senior management positions and/or being directors of

Fintech, each of the Exchange Act Individual Defendants had the power to direct the actions of,

and exercised the same to cause, Fintech to engage in the unlawful acts and conduct complained

of herein. Each of the Exchange Act Individual Defendants exercised control over the general

operations of Fintech and possessed the power to control the specific activities which comprise

the primary violations about which Plaintiff and the other members of the Class complain.




                                                  31
         Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 32 of 36



       94.        By reason of the above conduct, the Exchange Act Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act for the violations committed by Fintech.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.


Dated: November 6, 2019                                 Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505


                                                   32
Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 33 of 36



                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   Email: pdahlstrom@pomlaw.com

                                   Attorneys for Plaintiff




                              33
Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 34 of 36
Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 35 of 36
       Case 1:19-cv-10326-JMF Document 1 Filed 11/06/19 Page 36 of 36



UP Fintech Holding Limited (TIGR)                                        Willard, Vicki Rongey

                                     List of Purchases and Sales

                          Purchase                  Number of              Price Per
       Date                or Sale                  Shares/Unit           Share/Unit

          4/22/2019                 Purchase                       600              $15.9900
